DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electronic assembly, comprising: a grounding shield electrically connected between the first conductive layer of the first PCB and the second conductive layer of the second PCB to electrically connect the first PCB and the second PCB, where the grounding shield at least partially shields at least one of the first plurality of electronic components and/or at least one or the second plurality of electronic components, where the grounding shield comprises a surface- mountable electronic component extending physically between the first surface of the first PCB and the second surface of the second PCB and electrically connected to both of the first conductive layer of the first PCB and the second conductive layer of the second PCB, and where the first PCB and the second PCB are arranged in a stack such that the first surface of the first PCB opposes the second surface of the second PCB and such that the first conductive layers the second 
            Claims 2-12, 14-18 and 20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 13 and 19.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848